DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of claims 1-8, 11-14, 16, 18, 20-22, 24, and 26-27 in the reply filed on 07/21/2021 is acknowledged.  The traversal is on the ground(s) that the newly amended claim 20 includes the subject matter from claim 1.  This is found persuasive. 
The Examiner will examine claims 1-8, 11-14, 16, 18, 20-22, 24, and 26-27. 
Claim Objections
2.	Claim 6 is objected to because of the following informalities:  “fibre” should be amended to read “fiber”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “treatment light source” of claim 1 is being interpreted as a laser, a light emitting diode (LED), or a lamp (see claim 2). 
The “beam homogenizing module” of claim 1 is being interpreted as a multimode optical fiber, or a diffractive optical element, or a refractive optical element that reforms a light beam into a uniform profile (see claim 6). 
The “beam shaping module” of claim 1 is being interpreted as one or more beam shaping elements, i.e. a mask which is optically opaque to the light in a range of 600nm - 1000nm, or wherein at least one of the beam shaping elements is a LED array, or a micro 
The “beam delivery and viewing module” of claim 1 is being interpreted as an optical zoom module, a collimating lens, a beam shaping module, a folding mirror, an objective lens, an eye safety filter and a pair of binocular eyepieces forming the binocular (see Par. 0051 of Applicant’s specification). 
The “beam selector” of claim 13 is being interpreted as a wheel with a number of masks at different locations around the wheel (see Par. 0068 of Applicant’s specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 7-8, 11, 12, 20-22, 24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 7, the Applicant claims “the light”, but it is unclear what light is being referred to. For examination purposes, the Examiner is interpreting this as the light from the beam. 
	In regards to claim 11, “the size”, “the inner diameter”, “the diameter”, “the fovea”, and “the optic disc” all lack antecedent basis since they have yet to be claimed.
	In regards to claim 12 “the rotation of the rotatable wheel” and “the translation of the set of sliding holders” lacks antecedent basis since it has yet to be claimed. It appears this claim should depend from claim 8
	In regards to claim 20, the claim includes the use of the ophthalmic treatment device of claim 1 but never discloses how this is used in regards to the structure of claim 20. 
	In further regards to claim 20, the second mention of “a treatment light”, it is unclear if this is the same treatment light as previously claimed or is a new treatment light. For examination purposes, the Examiner is interpreting this as the same treatment light as previously claimed.
	In regards to claim 27, “the macular” lacks antecedent basis since it has yet to be claimed.
	Claims 8, 21-22, 24, and 26 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 12-14, 16, 18, 20, 22, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (WO2016040534A1) in view of Rubinfeld (US 20120083772 A1). 
	In regards to claim 1, Scott discloses an ophthalmic treatment device for photobiomodulation of a retina (Par. 0003 discloses photobiomodulation and Par. 0105 discloses it is targeted at the retina) comprising: 
a treatment light source producing a continuous wave or quasi-continuous wave output beam (Par. 0078 discloses the use of light sources and Par. 0087 discloses continuous wave) having:
a wavelength in the range of 600nm to 1000nm (Par. 0003 discloses light used in the wavelength of 500-1000nm); 
and a power in the range of 1mW to 500mW (Par. 0242 discloses 1mW to 500mW); 
a beam homogenizing module that homogenizes the output beam of the treatment light source (Par. 0215 discloses homogenizing the light beam);
a beam shaping module that modifies the output beam profile to produce a treatment light beam with a light beam profile (Par. 0170 discloses a light modulator that can modulate a light beam with a light beam profile); 
Par. 0156 discloses a user interface that has a viewing option as well as a control to control the light beam and Par. 0242 discloses the range from 1 mW/cm2 to 500 mW/cm2).
Scott does not disclose the light beam having an annular beam profile. However, in the same field of endeavor, Rubinfeld does disclose an ophthalmic device that emits light with an annular profile (Par. 0086) for the purpose of reducing or avoiding unnecessary radiation being applied to peripheral regions of the cornea, and to apply radiation more accurately to the regions where it is needed. 	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scott and modified them by having the light beam have an annular profile, as taught and suggested by Rubinfeld, for the purpose of reducing or avoiding unnecessary radiation being applied to peripheral regions of the cornea, and to apply radiation more accurately to the regions where it is needed (Par. 0086).
	In regards to claim 2, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light source is a laser, a light emitting diode (LED), or a lamp (Par. 0161 of Scott discloses the light source is a laser or an LED).
	In regards to claim 3, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light source is operated at a wavelength range between 600nm and 900nm (Par. 0003 of Scott discloses light used in the wavelength of 500-1000nm).
	In regards to claim 4, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light intensity is between 1mW/cm2 to 250mW/cm2 (Par. 0242 of Scott discloses the range from 1 mW/cm2 to 500 mW/cm2). 
	In regards to claim 5, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light intensity is selected to avoid thermal damage to tissue (Par. 0127 of Scott discloses the light is delivered to avoid damage to the tissue). 
	In regards to claim 6, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the homogenizing module further includes a multimode optical fiber, or a diffractive optical element, or a refractive optical element that reforms a light beam into a uniform profile (Par. 0201 of Scott discloses the device can comprise an optical fiber or a diffractive optical element). 
	In regards to claim 7, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the beam shaping module further includes one or more beam shaping elements and an actuator (Par. 0168 of Scott discloses the use of an actuator); 
wherein at least one of the beam shaping elements is a mask which is optically opaque to the light in a range of 600nm - 1000nm, or wherein at least one of the beam shaping elements is a LED array, or a micro mirror, or a vortex phase plate, or a number of alternative spatial light modulators (Par. 0150 of Scott discloses the device comprises beam shaping elements such as mirrors). 
	In regards to claim 12, the combined teachings of Scott and Rubinfeld as applied to claim 7 discloses the ophthalmic treatment device of claim 7 wherein the actuator is a motor or a solenoid or an equivalent device that drives the rotation of the rotatable wheel or the translation of the set of sliding holders (Par. 0168 of Scott discloses the actuator is capable of providing rotation).
	In regards to claim 13, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1 further comprising a beam selector that selects an output beam profile by moving one of the beam shaping elements into a light optical path (Par. 0164-0165 of Scott disclose selecting beam profiles, i.e. wavelength, and then applying them). 
	In regards to claim 14, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1 wherein the output beam is an annular light beam profile having a central void with a diameter of 1mm to 2.5mm on the retina or a central void with a diameter of 1.5mm to 2mm on the retina (Par. 0086 of Rubinfeld discloses an ophthalmic device that emits light with an annular profile. Par. 0009 and 0013 of Rubinfeld discloses 8-10 mm is standard and that smaller sizes can be used as well (par. [0086])). 
	The combination of Scott and Rubinfeld discloses the claimed invention except for the exact range of 1mm-2.5 mm diameter. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 16, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1 wherein the output beam is an annular light beam profile having outer diameter of the annular profile in the range 4.5mm to 10mm on the retina or in the range 4.5mm to 6mm on the retina (Par. 0086 of Rubinfeld discloses an ophthalmic device that emits light with an annular profile. Par. 0009 and 0013 of Rubinfeld discloses 8-10 mm is standard and that smaller sizes can be used as well (par. [0086])). 
	The combination of Scott and Rubinfeld discloses the claimed invention except for the exact range of 4.5mm to 10mm on the outer diameter of the retina or 4.5mm to 6mm on the retina. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 18, the combined teachings of Scott and Rubinfeld as applied to claim 1 discloses the ophthalmic treatment device of claim 1 wherein the output beam is a solid uniform beam having an outer diameter of 4.5mm to 10mm or having an outer diameter is 4.5mm to 6mm (Par. 0230 of Scott discloses the beam having a uniform beam profile. Par. 0086 of Rubinfeld discloses an ophthalmic device that emits light with an annular profile. Par. 0009 and 0013 of Rubinfeld discloses 8-10 mm is standard and that smaller sizes can be used as well (par. [0086])). 
	The combination of Scott and Rubinfeld discloses the claimed invention except for the exact range of an outer diameter of 4.5mm to 10mm or having an outer diameter is 4.5mm to 6mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general 
	In regards to claim 20, Scott discloses a method of treating retinal disorders by photobiomodulation using the ophthalmic treatment device of claim 1 (Par. 0003 discloses photobiomodulation; see claim 1 rejection), including the steps of: 
selecting a treatment area of the retina (Par. 0105 discloses it is targeted at the retina); 
selecting a treatment light beam profile for treating the treatment area of the retina (Par. 0170 discloses a light modulator that can modulate a light beam with a light beam profile); 
delivering a treatment light beam having the treatment light beam profile onto the treatment area for a period of time between 1 second and 300 seconds (Par. 0268 discloses applying the light beam for a range of 0.1 milliseconds and 150 seconds); 
wherein the treatment light beam has a wavelength in the range 600nm to 1000nm and an intensity in the range 1mW/cm2 to 500mW/cm2 (Par. 0003 discloses light used in the wavelength of 500-1000nm and Par. 0242 discloses 1mW to 500mW); 
and wherein the treatment area is an area around a fovea or an optic disc and the light beam profile is a beam profile (Par. 0400 discloses using the device around a fovea).
Scott does not disclose the light beam having an annular beam profile. However, in the same field of endeavor, Rubinfeld does disclose an ophthalmic device that emits light with an annular profile (Par. 0086) for the purpose of reducing or avoiding unnecessary radiation being applied to peripheral regions of the cornea, and to apply radiation more accurately to the regions where it is needed. 	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scott and modified Par. 0086).
	In regards to claim 22, the combined teachings of Scott and Rubinfeld as applied to claim 20 discloses the method of claim 20 wherein the annular beam profile has an inner diameter of 1mm to 2.5mm on the retina or an inner diameter of 1.5mm to 2mm on the retina (Par. 0086 of Rubinfeld discloses an ophthalmic device that emits light with an annular profile. Par. 0009 and 0013 of Rubinfeld discloses 8-10 mm is standard and that smaller sizes can be used as well (par. [0086])). 
	The combination of Scott and Rubinfeld discloses the claimed invention except for the exact range of an inner diameter of 1mm to 2.5mm on the retina or an inner diameter of 1.5mm to 2mm on the retina. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 24, the combined teachings of Scott and Rubinfeld as applied to claim 20 discloses the method of claim 20 wherein an outer diameter of the annular beam profile is 4.5mm to 10mm on the retina or is 4.5mm to 6mm on the retina (Par. 0086 of Rubinfeld discloses an ophthalmic device that emits light with an annular profile. Par. 0009 and 0013 of Rubinfeld discloses 8-10 mm is standard and that smaller sizes can be used as well (par. [0086])). 
	The combination of Scott and Rubinfeld discloses the claimed invention except for the exact range of 4.5mm to 10mm on the retina or is 4.5mm to 6mm on the retina. However, it 
	In regards to claim 27, the combined teachings of Scott and Rubinfeld as applied to claim 20 discloses the method of claim 20 where in the treatment light also has a solid uniform beam profile for treating an area outside the macular (Par. 0230 of Scott discloses the beam having a uniform beam profile) (Applicant discloses an area outside of the macular is done using a diameter of around 1.5 mm. Par. 0086 of Rubinfeld discloses an ophthalmic device that emits light with an annular profile. Par. 0009 and 0013 of Rubinfeld discloses 8-10 mm is standard and that smaller sizes can be used as well (par. [0086])). 
	The combination of Scott and Rubinfeld discloses the claimed invention except for the exact range of 4.5mm to 10mm on the retina or is 4.5mm to 6mm on the retina. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Rubinfeld as applied to claim 7 and in further view of Varghese (US 20160271419 A1). 
	Scott and Rubinfield as applied to claim 7 discloses the ophthalmic treatment device of claim 7 except for wherein the one or more beam shaping elements are mounted on a rotatable wheel or a set of sliding holders.
Par. 0026) for the purpose of providing rotational scanning of the plurality of laser beams.	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Scott and Rubinfeld and modified them by having the beam shaping elements mounted on a rotatable wheel, as taught and suggested by Varghese, for the purpose of providing rotational scanning of the plurality of laser beams (Par. 0026). 
7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Rubinfeld as applied to claim 7 and in further view of Luttrell (US 20170203132 A1). 
	The combined teachings of Scott and Rubinfeld as applied to claim 7 discloses the ophthalmic treatment device of claim 7 except for wherein the size of the at least one beam shaping element is designed so that the inner diameter of the annular beam on the retina is greater than the diameter of the fovea or the optic disc of an eye to be treated.
	However, in the same field of endeavor Luttrell does disclose wherein the size of the at least one beam shaping element is designed so that the inner diameter of the annular beam on the retina is greater than the diameter of the fovea or the optic disc of an eye to be treated (Par. 0056 of the Applicant’s PGPUB states that a mask size of 600-1000nm accomplishes this function. 
Par. 0113 of Luttrell discloses the use of a mask for a laser delivery) for the purpose of projecting the laser beam light onto the target tissue of the patient.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Scott and 
	Also, the combined teachings of Scott, Rubinfeld, and Luttrell discloses the claimed invention except for the mask being in the size of 600-1000nm.  It would have been an obvious matter of design choice to have this mask in the size of 600-1000nm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
8.	Claims 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Rubinfeld as applied to claim 20 and in further view of Plunkett (US 20130144363 A1).
	In regards to claim 21, The combined teachings of Scott and Rubinfeld as applied to claim 20 discloses the method of claim 20 wherein the light beam profile is a solid uniform beam profile (Par. 0230 of Scott discloses the beam having a uniform beam profile).
	The combination of Scott and Rubinfeld does not disclose selecting a further treatment area that is not around the fovea or optic disc. However, in the same field of endeavor, Plunkett discloses applying laser treatment away from the fovea (Par. 0021) in order to provide pathology that predominately affects the macula.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Scott and 
	In regards to claim 26, The combined teachings of Scott and Rubinfeld as applied to claim 20 discloses the method of claim 20 wherein the annular beam profile is used (Par. 0086 of Rudinfeld). 
The combined teachings of Scott and Rudinfeld as applied does not disclose treating a macular with a central void of the annular beam protecting a fovea or an optic disc from treatment light exposure. However, in the same field of endeavor, Plunkett discloses applying laser treatment away from the fovea (Par. 0021) in order to treat the macular. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Scott and Rubinfeld and modified them by, treating a macular with a central void of the annular beam protecting a fovea or an optic disc from treatment light exposure, as taught and suggested by Plunkett, in order to treat the macular. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792